Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of an informality.  Claim 1 introduces a rotor hub in the preamble and then reintroduces both the rotor and hub.  Examiner suggests amending the preamble to merely recite a hub and then amend the claim body to recite ‘a rotor comprising the hub.’  The remaining claims are objected to based on dependence.  Appropriate correction is required.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2006/0147308 to Wobben.
Claim 1 recites a blade assembly method on a rotor hub of a wind turbine.  Wobben relates to a method for attaching turbine blades to the hub of a wind turbine.  See Wobben [0002].  Figure 13 of Wobben shows the wind turbine has the tower, nacelle, rotor, hub, and three blades recited in the claim.  Figure 7 of Wobben teaches a installing a first blade (21) in a substantially horizontal position at attachment point (17) as recited in the first step.  See Wobben [0041]-[0043].  Wobben then teaches rotating the rotor to lower the blade (21) from the 9 second step.  See Wobben [0044] and Figs. 7-8.  This rotation in figures 7-8 is seen as counterclockwise from the viewpoint of the reader of the page, which will be the frame of reference used for simplicity (it is clockwise from the viewpoint of one facing the wind turbine in its front, relevant to several dependent claims).  This results in attachment point (18) being in the 3 o’clock position on the page.  The hub is then yawed 180 degrees causing the attachment point (18) to become the 9 o’clock position, near the existing crane.  See Wobbens [0046] & Fig. 9.  A second blade is then installed in this same 9 o’clock position, anticipating the third step.  See Wobbens [0046].  The rotor then rotates a third time to present the third attachment position (16) to the 3 o’clock position.  This rotation shown in figure 10-11 appears as clockwise from the orientation of the printed page because the hub remains yawed 180 degrees opposite.  As a result, this second rotation occurs in the opposite direction as the original rotation, meeting the limitation of the fourth step that the rotation be in a second direction.  The hub is yawed back to the original position and the third blade (23) is attached in the horizontal.  
Claim 1 also recites the presence of both first and second azimuthal positions, specifically reciting that the first two blades are attached in a first azimuthal position, but the third blade in the second.  An azimuth is an angle measured from a fixed point such as true north or the horizon.  In the context of this claim, an azimuthal position is defined as a position that is either fully vertical or fully horizontal relative to the ground.  Although the detailed description states that the rotation around the hub occurs before the yaw rotation, the summary of the invention does not contain this limitation.  Rather, the key limitations are that the hub rotation must be in a direction such that gravity assists and that a yaw rotation must occur between blade installations.  It is examiner’s position that this teaches an alternate embodiment in which the yaw rotation precedes the hub rotation in every set of rotations.  (This would also be an obvious variant of the embodiment from the detailed description, but this rejection is not made at this time in the interest of finality.)  Such an embodiment results in the blade being rotated [around the hub] in a first direction until a second blade connection flange…is located in the first azimuthal position as well as the other azimuthal requirements (and other claim requirements).   Also, claim 1 does 2
 Claim 3 recites that in the fourth step there is 60 degrees of rotation.  The rotation from figure 10 to 11 in Wobben shows 60 degrees of rotation for this fourth step.
Claim 4 recites that the first direction is a clockwise direction looking at the wind turbine from an upwind position.  The broadest reasonable interpretation of upwind position is being construed to encompass several distinct (and mutually incompatible) interpretations.  For one, the term upwind may be interpreted as referring to the direction actual wind is blowing from.  But the term may also be interpreted as referring to the direction the hub is facing, as if wind would be expected to drive the turbine.  Furthermore, when using this second interpretation, upwind may either be defined as a fixed direction or dynamic.  When fixed, the frame of reference is defined by the direction the hub is pointed at the beginning of the process.  This direction does not change during the process, even if the hub yaws to a different direction (as the prior art does).  Or the term upwind may rotate with the hub and change mid-process.  All of these interpretations are deemed within the scope of the claim.  For purposes of examination, the term upwind is defined as being a fixed direction based on the hub direction at the beginning of the process that does not change with hub yaw.  In figures 7-8 of Wobben, the hub is facing into the page, angled left.  Thus, the counter-clockwise rotation observed in the figures is from a downwind orientation.  Thus, in the frame of reference of figures 7-8 the hub rotates clockwise as recited in claim 4.  Regarding claim 6, Wobbens teaches the optional feature of hoisting the blades to the hub via a crane.  See Wobbens [0039].   Claim 15 recites a similar feature to claim 4 and is rejected using the same rationale.  

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious3 before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2006/0147308 to Wobben in view of U.S. 2019/0085818 to Neumann and U.S. 2017/0233228 to Coners.
Claim 7 recites measuring or estimating a wind speed value and establishing at least two different wind speed limits that are applicable to different steps and only carrying out each step when the wind speed value is below…its respective limit.  Wobben does not teach measuring wind speed values during installation.  But both Neumann and Coners teaches that wind speed must be below certain thresholds to safely attach turbine blades.  See Neumann [0006] and Coners [0011]-[0012].  Neumann also teaches that specific steps can have different safe wind speeds.  See Neumann [0007].  Thus, it would have been obvious to one of ordinary skill to modify Wobben to choose wind speed limits of varying values for varying steps and only perform these steps when safe.  Claim 8 recites measuring or estimating the wind speed value at each stage.  Again, this would be obvious as a matter of common sense given the different allowable wind speeds for different steps.  Claim 9 recites obtaining a ten-minute average wind speed.  Neumann teaches that specific steps take significant amounts of time.  Thus, one of ordinary skill would want, as a matter of common sense, an averaged long duration wind speed test.  The specific value of ten minutes is obvious as a mere design choice.  Applicant provides no evidence of criticality of ten minutes as compared to 9, 11, or 15 minutes (among other values).
Claim 12 recites a step of calculating a [maximum allowable] torque value [for] the rotor.  Wobben does not discuss such a step.  But Neumann teaches that during installation the imbalanced caused by having one or two blades attached may exceed the torque the gearbox can .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2006/0147308 to Wobben in view of U.S. 2019/0085818 to Neumann and U.S. 2017/0233228 to Coners, and further in view of U.S. 2021/0231101 to Messing.
Claim 10 recites recalculating…the wind speed as a function of the air density in order to calculate an effective wind speed.  As noted, Neumann and Coners both teach that wind speed must be measured and accounted for during installation.  Neither explicitly discusses compensating for air density when doing so.  Yet it would have been obvious to do so in view of Messing.  Messing relates to methods of operating a wind turbine.  See Messing [0001].  Messing specifically teaches that the local air density must be accounted for when calculating the amount of power wind speed is imparting on a turbine blade.  See Messing [0001] and [0008]-[0012].  Failure to do so results in the amount of force being imparted by the wind being inaccurately calculated.  Since an inaccurate force calculation could result in unsafe installation conditions, per Neumann and Coners, it would have been obvious to account for air density when calculating safe wind-speed conditions for installation.  Claim 11 recites a formula for this recalculation.  Messing does not explicitly teach this formula, as it is more concerned with force, rather than the underlying wind speed.  Yet the formula shown in paragraph [0011] of Messing shows that velocity and density vary as a third root, just as in the recited formula. Thus, Messing provides sufficient information to have allowed one of ordinary skill to derive the recited formula.

Allowable Subject Matter
Claim 21 is allowed.  The prior art does not teach a method as described in which the final blade is installed at a different azimuthal angle than the first and second.
Claims 2, 5, 13-14, & 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites rotating precisely 120 degrees in the second step.  By contrast, Wobbens teaches rotating 30 degrees in the second step, followed by 180 degrees of yaw rotation.  Furthermore, these rotation amounts are both explicit and central to the method of Wobbens, thus it would not have been obvious to modify them.
Claim 5 recites defines a frame of reference than no longer allow the yaw rotation of Wobben to meet the claim limitations.  No other references in the prior art teach blade installation in which the direction of rotation of the hub reverses from the second blade to the third blade, to compensate for torque on the gearbox.  As such, claim 5 is allowable over the prior art.  Claims 16-17 recite the same features. 
Claims 13-14 & 16-20 are allowable based on dependence. 

Response to Arguments
Applicant's arguments regarding the prior art rejections filed January 3, 2022 have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Applicant argues that in Wobbens the blade rotates before it yaws and as a result the rotation does not end with the second installation position being in the first azimuthal position.  It is examiner’s position that the yaw may occur before the rotation as laid out in the rejection.  Thus, the claim limitation is met.   

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 See claims 1 and 5 of U.S. 2019/0153878 for an example of a claim reciting first and second adhesive materials that may be the same material.  This does not constitute a citation, merely helpful illustration of similar situations.
        3 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”